Order granting plaintiff’s motion for summary judgment and judgment entered thereon reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Defendant Trace’s answer revealed a triable issue of fact with regard to the reason why payment on the check was stopped by him. Moreover, the record herein reveals that there was no consideration for the check in view of the fact that no contract of sale of the property involved was executed by the plaintiff and defendant Race at the time payment upon the check was stopped. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.